DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 recites the limitation "the second source" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggestions “a source of the second electromagnetic radiation” or adding “a second source” in claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 19, 20, 24, 25, 28, 29, 44, 45, 48, 49, 61, and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8, 9, 15, 16, 20, 22, and 23 of U.S. Patent No. 10,976,201. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the US Patent teaches an apparatus for measuring optical properties of liquid samples (col 22, lines 11 and 12), the apparatus comprising: 
a sample chamber (col 22, line 13); 
a spectrometer optically coupled with the sample chamber (col 22, lines 14 and 15) and configured to receive a first electromagnetic radiation for measurement of color (col 22, lines 20-24);  
a first photodetector optically coupled with the sample chamber (col 22, lines 16-17) and configured to receive a second electromagnetic radiation for determination of haze data comprising an instrument haze rating and a haze clarity index from measurements of transmittance and scatter (col 22, lines 25-31); and 
a second photodetector optically coupled with the sample chamber (col 22, lines 18-19) and configured to receive the second electromagnetic radiation scattered within the sample chamber to measure scatter of the electromagnetic radiation within the sample chamber (col 22, lines 40-47).
Regarding claim 8, claim 2 of the US Patent teaches all of the limitations of the claim.
Regarding claim 19, claim 4 of the US Patent teaches all of the limitations of the claim.
Regarding claim 20, claim 5 of the US Patent teaches all of the limitations of the claim.
Regarding claim 24, claim 8 of the US Patent teaches all of the limitations of the claim.
Regarding claim 25, claim 9 of the US Patent teaches all of the limitations of the claim.
Regarding claim 28, claim 15 of the US Patent teaches all of the limitations of the claim.
Regarding claim 29, claim 16 of the US Patent teaches all of the limitations of the claim.
Regarding claim 44, claim 20 of the US Patent teaches all of the limitations of the claim.
Regarding claim 45, claim 20 of the US Patent teaches all of the limitations of the claim.
Regarding claim 48, claim 22 of the US Patent teaches all of the limitations of the claim.
Regarding claim 49, claim 22 of the US Patent teaches all of the limitations of the claim.
Regarding claim 61, claim 23 of the US Patent teaches all of the limitations of the claim.
Regarding claim 63, claim 1 of the US Patent teaches all of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877